DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are currently pending.

Specification
The substitute specification filed March 26, 2019 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear, as claimed, whether the phrase “formed with a base” is meant to include a base layer and another layer or if the claimed sheet is just one that comprises the synthetic resin, the fine metal particle and the auxiliary additive. Further, the terminology “fine metal particle” is singular. It is unclear how a single metal particle can be uniformly distributed in a sheet. 
Claims 2-15 all depend from claim 1 and thus, are also rendered indefinite.
Regarding claims 4, 5 and 7-11, these claims all state the terminology “glycol”. It is unclear if this refers to a specific glycol or any aliphatic diol. 
Regarding claim 14, it is unclear what is encompassed by the terminology “UV coating solution”. It is unclear if this is meant to be a coating comprising a UV absorbing additive, a coating cured with ultraviolet light or some other meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 2016/0244591) which incorporates by reference Tanimoto et al. (US 6,071,542).

Regarding claim 4, the composition can comprise metal containing zeolites as the antimicrobial compound (comprises both metal particles and the zeolite) (Paragraphs 203-205), dibromoneopentyl glycol (Paragraph 185) and silica (Paragph 178).
Regarding claims 5-11, Andrews (Paragraph 204) teaches that the metal-containing zeolites can be those of Tanimoto, which is incorporated by reference in Andrews (Paragraph 265). Tanimoto (Column 4, lines 8-21) teaches that the zeolite can comprise silver, copper and zinc and can have a metal content of 25% or less. The amount of the antimicrobial (metal) of Andrews can be from 0.001 to about 5.0 weight percent based on the weight of the polyolefin substrate (Paragraph 207). Based on the metal and zeolite content of the zeolite particles of Tanimoto and the metal content in the polyolefin of Andrews, the zeolite content of the resin would overlap that claimed. prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, the article can be a multilayer article including at least one layer of the polyolefin composition (Paragraph 246). The article can be embossed siding panels or have ink applied to produce visual effects (Paragraph 243). These would be decorative materials. The articles can also be decking (Paragraph 008). This would be a floor material. 
Regarding claim 14, the polyolefin can be crosslinked using ultraviolet light (Paragraph 44) or can comprise UV absorbers (Paragraph 55).The amounts of the components are set forth above in the rejection of claims 5-11. The application as a coating solution is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 . 
 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 2016/0244591) as applied to claims 1 and 2 above, and further in view of Sugiura (US 2006/0127498).
Regarding claims 3 and 15, as stated above, Andrews teaches an antimicrobial sheet that meet the limitations of claims 1 and 2. Andrews (Paragraph 386) teaches that the antimicrobial can be silver supported on glass. 
Andrews does not specifically disclose the composition or size of the metal containing glass compound. 
Sugiura (Paragraphs 1, 12 and 17) teaches a silver- and glass-containing antimicrobial agent that can be used in a resin composition that has excellent discoloration resistance, hot water resistance and can easily be produced on a commercial scale. The resin can be polypropylene (Paragraph 43). The particles can be treated with a surface treatment agent in order to improve the dispersibility of the agent in the resin (Paragph 35). When added to a resin, the agent is usually in the form of a powder and preferably has an average particle size equal to or less than 30 microns (Paragraph 29). This range overlaps the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antimicrobial agent of Sugiura, as the antimicrobial agent of Andrews, in order to have a specific metal-containing glass .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15 of copending Application No. 16257197 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an antimicrobial sheet with a base comprising a synthetic resin, a fine metal particle and an auxiliary additive mixed to the base and the metal particle to uniformly distribute the metal particle in the sheet. While the claims of copending Application No. 16257197 also require a material into which the base solution is impregnated and a specific resin, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the more specific resin meets the more broadly claimed resin of the instant claims and given the open claim language “comprising” of the instant claims, the presence of additional materials is not precluded. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kliesch et al. (US 2009/0123723) teaches antimicrobial polyester films (Abstract). The polyester can be PET (Paragraph 13). The antimicrobial agents can be silver-loaded zeolite (Paragraph 22). Fukatsu et al. (US 2008/0138385) teaches antibacterial compositions that can comprise silver-based antibacterial agents in resin (Paragraph 18-23). The resin can be a polypropylene-based resin, a polyester-based resin or a polyvinyl chloride-based resin (Paragraph 106). Li (US 4,382,128) teaches modifying polyolefin compositions with an organic hydroxyl compound such as ethylene glycol (Abstract, Column 5, lines 36-40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                       




March 19, 2021